Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0050185, filed on 4/30/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 7-12, 19, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose “further comprising a data receiver configured to receive read data from the semiconductor memory device, wherein the 
The prior art of record also fails to disclose “wherein the storing of the mapping segment in the map cache comprises: when a flag bit of the mapping segment indicates that the data corresponding to the mapping segment is sequential data generating sequential map data based on a plurality of mapping entries in the mapping segment; and storing the sequential map data in a sequential map cache of the map cache” as disclosed in claim 19.
Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.
Claims 8-12 & 20 are objected to for depending on rejected claims.
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Park et al. PG Pub US 2019/0155723 A1 discloses “The random access memory stores a sequential flag table including sequential flags for a plurality of sequential segments. Each of the sequential flags are flags representing whether physical addresses corresponding to the logical addresses of the sequential segments are sequential or not. The processor identifies a sequential flag of a sequential segment related to read logical address information based on the sequential flag table. The processor reads at least one of the L2P entries, which are correspond to the read logical address information based on the sequential flag and loads the read L2P entry into the random access memory [Abstract].”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 3 states “further comprising a map cache configured to store the first mapping segment, wherein the request analyzer receives a second request from the host, and wherein the map cache controller controls, based on the second request, an operation of the command generator depending on whether a second mapping segment corresponding to the second request is stored in the map cache.” This limitation cannot be clearly understood as written. 
The first segment of the claim appears to be a complete limitation where a semicolon is warranted, for example “further comprising a map cache configured to store the first mapping segment[[,]];”.
The rest of the claim appears to have an interjection in an interjection in an interjection. For the purpose of this examination the claim will be interpreted as “further comprising a map cache configured to store the first mapping segment; wherein the request analyzer receives a second request from the host; the second command depends on whether a second mapping segment corresponding to the second request is stored in the map cache.
Claim 5 recites the limitation "the map cache" in the first line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 only identifies “a map cache controller.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 & 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [hereinafter Park] PG Pub US 2019/0294376 A1 in view of Cho PG Pub US 2018/0052625 A1.

Regarding claim 1, Park discloses:
A controller for controlling an operation of a semiconductor memory device, the controller comprising (a controller configured to control access to the non-volatile memory [0009]): 
a request analyzer configured to receive a first request from a host (Command classification module 11 may determine whether or not data DATA to be written (hereinafter referred to as write data) is sequential data, based on the write command CMDW [0046]); 
(mapping manager 13 may manage mapping table 12 by allocating a physical address for a logical address and storing mapping data which maps the logical address and a changed physical address when the physical address for the logical address is changed [0049]; and 
a command generator configured to generate a program command for programming the first mapping segment (Mapping manager 13 may also update the mapping data by writing the mapping data to non-volatile memory 120 or a separate non-volatile memory device provided inside or outside controller 110 [0049]).
It is noted that Park failed to explicitly disclose the flag bit being generated in the memory map. However, Cho discloses “FIG. 10 is an example of the command table 218 in the embodiment. The command table 218 is a table created by the command table creation unit 212 of the storage control apparatus 200, and “received-command number”, “data-write-command flag”, “logical address”, “data amount”, and “random flag” are registered for each command [0057].”
The systems of Park and Cho are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Park and Cho since this would 

Regarding claim 2 the limitations of this claim have been noted in the rejection of claim 1. Park also discloses:
wherein the first request includes one of a write request and an update request (controller 110 may receive a write request from host 200 [0096]).

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 1. Park also discloses:
further comprising a map cache configured to store the first mapping segment, wherein the request analyzer receives a second request from the host, and wherein the map cache controller controls, based on the second request (when a second write command and second sequential data are received after a first write command and first sequential data are received, controller 110 may write the first sequential data in non-volatile memory 120 and then write the second sequential data in non-volatile memory 120 [0050]), an operation of the command generator depending on whether a second mapping segment corresponding to the second request is stored in the map cache (Controller 110 may determine whether the write address is included in the first address area, i.e., the sequential data address area (operation S230). If it is determined that the write address is included in the sequential data address area, controller 110 may determine the write data to be sequential data (operation S240) [0083]).

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 3. Park also discloses:
wherein the second request includes a read request (when the operation code OC is 1, the command CMD may be a write command CMDW, and when the operation code OC is 2, the command CMD may be a read command CMDR [0054]).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 4. Park also discloses:
wherein, when the second mapping segment is stored in the map cache, the map cache controller controls the command generator to generate a read command for reading data corresponding to the second request based on the second mapping segment (Mapping table 12 may store mapping information, that is, mapping data, indicating a relationship between a logical address received from host 200 and a physical address indicating a physical location in non-volatile memory 120 at which data is actually accessed. [0048]).

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 4. Park also discloses:
wherein, when the second mapping segment is not stored in the map cache, the map cache controller controls the command generator to generate a read command for reading the second mapping segment (Mapping manager 13 may also update the mapping data by writing the mapping data to non-volatile memory 120 or a separate non-volatile memory device provided inside or outside controller 110 [0049]).

Regarding claim 13, Park discloses:
generating a mapping segment including a plurality of mapping entries and a flag bit, the mapping entries each indicating a mapping relationship between a logical address and a physical address of data to be programmed to the semiconductor memory device  (Mapping manager 13 may manage mapping table 12. For example, mapping manager 13 may manage mapping table 12 by allocating a physical address for a logical address and storing mapping data which maps the logical address and a changed physical address when the physical address for the logical address is changed [0049]); 
determining whether data corresponding to the mapping segment is sequential data based on the mapping entries (Command classification module 11 may determine whether or not data DATA to be written (hereinafter referred to as write data) is sequential data [0046]).
It is noted that Park failed to explicitly disclose setting a value of the flag bit based on a result of the determination.
However, Cho discloses:
setting a value of the flag bit based on a result of the determination (FIG. 10 is an example of the command table 218 in the embodiment. The command table 218 is a table created by the command table creation unit 212 of the storage control apparatus 200, and “received-command number”, “data-write-command flag”, “logical address”, “data amount”, and “random flag” are registered for each command [0057]).
The systems of Park and Cho are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Park and Cho since this would enable the memory map of Park to track if the data mapped is sequential or random. According to Cho, this system would improve garbage collection systems [0006]. 

Regarding claim 14 the limitations of this claim have been noted in the rejection of claim 13. Cho also discloses:
wherein setting the value of the flag bit comprises setting the value of the flag bit to a first value when the data corresponding to the mapping segment is sequential data (“0” is registered as the random flag if the logical addresses in the two close data write commands are sequential relative to each other, whereas “1” is registered as the random flag if the logical addresses in the two close data write commands are not sequential but are random relative to each other [0059]).

Regarding claim 15 the limitations of this claim have been noted in the rejection of claim 13. Cho also discloses:
(“0” is registered as the random flag if the logical addresses in the two close data write commands are sequential relative to each other, whereas “1” is registered as the random flag if the logical addresses in the two close data write commands are not sequential but are random relative to each other [0059]).

NOTE: Since claims 14 & 15 are both dependent on claim 13, “a first value” and “a second value” can bother be interpreted as a 0 or a 1 since they are independent of each other.

Regarding claim 16 the limitations of this claim have been noted in the rejection of claim 13. Cho also discloses:
further comprising, after setting the value of the flag bit, generating a program command for programming the mapping segment and transferring the program command to the semiconductor memory device (the storage control apparatus 200 transmits the data to the storage device 300 and instructs the storage device 300 to store the data [0038]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. [hereinafter Kwon] PG Pub US 2015/0193354 A1.

Regarding claim 17, Kwon discloses:
determining a mapping segment to read from the semiconductor memory device; generating a read command for reading the mapping segment and transferring the read command to the semiconductor memory device (a virtual area of a nonvolatile main memory is allocated due to a system call or a command of a processor, and the processor applies a mapping command for mapping a virtual address of the virtual area to a physical address of a file page [0158]); 
receiving the mapping segment from the semiconductor memory device (a TLB update device may receive through a nonvolatile memory controller information of the mapping table that exists in the nonvolatile main memory [0106]); and 
storing the mapping segment in a map cache based on a characteristic of the data of the mapping segment (mapping information that is stored in the TLB, that is, a mapped entry of a physical address and a virtual address, is updated based on the received information of the mapping table [0161]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Cho.

Regarding claim 18, the limitations of this claim have been noted in the rejection of claim 17, it is noted that Kwon failed to explicitly disclose:
wherein the storing of the mapping segment in the map cache comprises storing a plurality of mapping entries in the mapping segment in a random map cache of the map cache when a flag bit of the mapping segment indicates that the data corresponding to the mapping segment is random data.
However, Cho discloses:
wherein the storing of the mapping segment in the map cache comprises storing a plurality of mapping entries in the mapping segment in a random map cache of the map cache when a flag bit of the mapping segment indicates that the data corresponding to the mapping segment is random data (The “random flag” is information indicating whether or not the logical address in a data write command is a logical address sequential relative to the logical address in the immediately previous data write command. “0” is registered as the random flag if the logical addresses in the two close data write commands are sequential relative to each other, whereas “1” is registered as the random flag if the logical addresses in the two close data write commands are not sequential but are random relative to each other [0059]).
The systems of Kwon and Cho are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Kwon and Cho since this would enable the TLB of Kwon to track if the data mapped is sequential or random. According to Cho, this system would improve garbage collection systems [0006]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133